Citation Nr: 1824230	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  13-20 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disability.  

2.  Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1975 to September 1978, a verified period of active duty for training (ACDUTRA) from January 1993 to June 1993, and additional periods of ACDUTRA and inactive duty for training (INACDUTRA) in the U.S. Army Reserves.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2008 and December 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for residuals of a right knee disability and a left knee disability; and denied service connection for a cardiovascular disability, respectively.  

The Board recognizes that following the July 2008 rating decision, the Veteran submitted an October 2008 statement asserting that the RO was unaware of his Reserve service.  Viewing the October 2008 statement in the way most favorable to the Veteran, the Board construes it as a Notice of Disagreement (NOD) with the RO's July 2008 rating decision that denied service connection for his right and left knee disabilities.  Jarvis v. West, 12 Vet. App. 559 (1999) (whether a written communication constitutes a NOD is based on both the actual wording of the communication and the context in which it was written).  

The October 2008 statement satisfies the requirements of a NOD, because it is a written communication from a claimant expressing dissatisfaction or disagreement with an adjudicative determination by the Agency of Original Jurisdiction (AOJ) and a desire to contest the result.  38 C.F.R. § 20.201 (2017).  Furthermore, because the October 2008 statement was received by VA within one year of the July 2008 rating decision, it is timely.  38 C.F.R. § 20.302(a) (2017).  Because the Veteran has filed a NOD in relation to the July 2008 rating decision, the Board need not address whether new and material evidence has been received.  Therefore, the issue has been characterized as indicated on the title page.  

The Veteran testified before the undersigned Veterans Law Judge at a November 2017 videoconference hearing.  A transcript of this hearing is of record.

In December 2017, the Veteran submitted additional evidence in support of his appeal along with a signed waiver of RO consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2017).  

In January 2012, the Veteran executed a new power-of-attorney (VA Form 21-22), designating the Disabled American Veterans as his representative.  The Board recognizes the change in representation.

The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The competent and credible evidence does not demonstrate that the Veteran's currently diagnosed coronary artery disease had its onset during active duty service, or was otherwise etiologically related to active duty service; nor did it occur during a period of ACDUTRA of his Reserve service.  


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for a cardiovascular disability have not been met.  38 U.S.C. §§ 101, 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C. § 7104 (2012); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

In December 2009, the RO issued a formal finding on the unavailability of the Veteran's service treatment records (STRs) for his U.S. Army Reserve service periods from January 13, 1993 to June 29, 1993 and from April 11, 1997 to August 26, 1997.  The record does include STRs for the Veteran's active duty service period from September 23, 1975 to September 22, 1978.  The RO listed the efforts to obtain the Veteran's service treatment records, explained that all efforts to obtain the needed information had been exhausted, and stated that any further attempts would be futile. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Service Connection

At his November 2017 Board hearing, the Veteran testified that he served on active duty from September 1975 to September 1978, and then after his discharge, he began serving in the U.S. Army Reserves from approximately 1982 until 2008.  He described that annually, he would perform his Reserve service for 12 or 14 days and then he would be off for one year or one and half years.  He also reported that while he was in the Reserves, he went on multiple 30-day or less deployments to locations, including Honduras, Columbia, Germany and Saudi Arabia.  

Prior to entering his active duty service, the Veteran indicated that he never had any heart problems.  He said that he was diagnosed with a heart condition in 2006 while he was in the Reserves.  During his deployment to Honduras at the Soto Cano Air Force Base, the Veteran said that while he was working on the aircraft and exercising, he was in a smoky environment from the farmers who were burning the fields around the base.  Based on the reported exposure to hazardous environmental conditions in Honduras and similar reportedly smoky environmental conditions he experienced in Columbia and the Middle East, the Veteran believes he developed his current cardiovascular disability.  See November 2017 Board Hearing transcript.

The Veteran also generally described being exposed to asbestos and various cleaning and lubrication chemicals as part of his duties working on repairing aircraft during his entire military career during his active duty service and Reserve service.  He also asserted that such exposure had also harmed his health causing a variety of symptoms, which included shortness of breath, coughing and chest pain.  See August 2007, September 2007, December 2007, and January 2008 statements.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Only "veterans" are entitled to VA compensation.  38 U.S.C. § 1131.  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C. § 101(2) (2012); 38 C.F.R. § 3.1(d) (2017).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty; or any period of INACDUTRA during which the individual concerned was disabled or died from injury, but not disease, incurred in or aggravated in the line of duty.  38 U.S.C. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).  The fact that a claimant has established status as a "veteran" for other periods of service (active duty, etc.) does not obviate the need to establish that he is also a "veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

Reserve and National Guard service generally means ACDUTRA and INACDUTRA, or inactive duty for training; although in more recent times it also has come to include active duty.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C. §§ 316, 502, 503, 504, or 505 (2012).  38 U.S.C. § 101(22) (2012); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.  INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C. §§ 316, 502, 503, 504, or 505.  38 U.S.C. § 101(23) (2012); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

Military personnel records show that the Veteran's military occupational specialty (MOS) was attack helicopter repairer and tactical transport helicopter repairer.  See DD Form 214.  A January 1993 Request and Authorization for TDY Travel of Department of Defense Personnel reflects that the Veteran participated in Exercise Fuertes Caminos 93 and traveled to Soto Cano in Honduras.  

As previously discussed above, the record does not include STRs for the Veteran's Reserve service from January 13, 1993 to June 29, 1993 and from April 11, 1997 to August 26, 1997.  However, STRs, during his period of active duty service, do not document any findings related to any complaints, treatment, or diagnosis for any cardiac related problems.  At his June 1978 separation examination, the Veteran had a normal heart and negative chest x-ray on clinical evaluation.  The Veteran wrote on his examination report that he was in good health.  

The earliest available STRs during the Veteran's U.S. Army Reserve service are in 2006.  No pertinent cardiac symptoms were reported.  See March 2006 report of medical history.  According to a March 2006 Functional Capacity Certificate, he denied having any problems or medications that would impact his performance with any physical activities, he denied being on a permanent or temporary profile, and the examiner found no conditions that contributed to physical limitations.  

A May 2006 retention examination showed a normal heart on clinical evaluation.  However, the examiner noted that the Veteran did not meet the criteria of the cardiovascular screening program and was referred to an outside medical provider for further follow-up.  The examiner noted that the Veteran was a healthy adult and was physically fit for retention.  

A May 2006 private treatment record documents that the Veteran had an abnormal electrocardiogram (EKG).  The Veteran denied having any chest pains or palpitations.  The private physician diagnosed the Veteran with sinus bradycardia, which the physician suspected was normal for the Veteran.  

A February 2007 Reserves Annual Medical Certificate noted that the Veteran denied having any medical problems and being seen by a health care provider since his last periodic physical examination.  The examiner noted that the Veteran was fully fit.  

A September 2008 cardiac catheterization report revealed that the Veteran had noncritical atherosclerotic coronary artery disease, a severely depressed left ventricular systolic function with ejection fraction at 65 percent, and normal left heart hemodynamics.  

The record does not include any VA treatment for cardiac problems, except for a June 2015 VA treatment record noting atypical chest pain and reported coronary artery disease.  A current EKG showed sinus bradycardia with nonspecific ST-T wave abnormalities.  

A November 2017 private treatment record documents that the Veteran sought treatment following an incident one month earlier, where he was lifting weights and he felt full in his chest and had sharp pain.  After releasing the weight, the pain resolved.  The symptoms lasted less than one minute.  He also reported, for the past eight months, having shortness of breath with palpitations when going up steps.  His private physician diagnosed the Veteran with coronary artery disease of native artery of native heart with stable angina pectoris, essential hypertension, and atherosclerosis of coronary artery disease graft, unspecified, with other forms of angina pectoris.  

A December 2017 imaging report revealed normal myocardial perfusion imaging.  

No medical opinion as to the etiology of the Veteran's currently diagnosed cardiovascular disability has been provided.  

Based on a careful review of all of the subjective and clinical evidence, the preponderance of the evidence weighs against finding service connection for a cardiovascular disability is warranted.  

The record shows that the Veteran has a current diagnosis for coronary artery disease.  

In addition, available service records do corroborate that his MOS involved aircraft maintenance and that in January 1993, the Veteran served in Honduras.  No records are available to substantiate his other reported deployments.  

However, available STRs during his active duty service and Reserve service do not show any complaints, treatment or diagnosis for cardiac problems.  The first indication of any cardiac problems was in 2006, when an abnormal cardiovascular screening was identified.  No line of duty determination identifying a cardiac diagnosis was made at that time.  

During a private clinic visit in May 2006, the private physician found that the Veteran had sinus bradycardia, which was suspected to be a normal condition for the Veteran.  No other cardiac problems were identified.  

A formal diagnosis for coronary artery disease was not made until September 2008.  At that time, the record does not include any reports by the Veteran of any cardiac symptoms, or any clinical evaluation identifying the etiology of his heart disease.   

Subsequent VA and private treatment records also do not offer any etiological opinions.  

Finally, the Board finds that the only evidence supporting the Veteran's contention that his current cardiovascular disability is related to either his active duty service or his periods of Reserve service are his own lay assertions.  Although the Veteran reported experiencing exposure to certain environmental and occupational hazards during service that may have caused his current cardiovascular disability, the clinical evidence does not support such an assertion.  Lay evidence may be competent to establish medical etiology or nexus; however, the Veteran has not demonstrated that he has the requisite specialized knowledge or training to relate his current coronary artery disease to any exposure to environmental or occupational hazards during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Therefore, the Board finds that the Veteran's lay assertions are not competent to provide an etiological opinion for his cardiovascular disability, and thus, offers little probative value.

In summary, the preponderance of the evidence weighs against finding in favor of the Veteran's service connection claim for a cardiovascular disability.  Therefore, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a cardiovascular disability is denied.


REMAND

Unfortunately, a remand is required in this case for the issue remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

The Veteran is seeking service connection for a bilateral knee disability.  He contends that his in-service physical training, including running three miles, as well as his duties as a mechanic requiring him to be on his knees every day, caused him to develop his current bilateral knee arthritis.  

At his July 2010 VA examination, the VA examiner diagnosed the Veteran with right knee medial meniscus status post partial medial meniscectomy and bilateral knee osteoarthritis/degenerative joint disease.  The VA examiner opined that the Veteran's bilateral knee disabilities were less likely than not caused by or a result of in-service injuries.  The VA examiner explained that the Veteran's condition was "most consistent with normal related degeneration" and was "symmetric bilaterally."  The VA examiner also found that there was "no good evidence that his current condition are due to or caused by his conditions in service."  However, the Board finds that the July 2010 VA examiner's opinion is inadequate, because it did not address the Veteran's specific contentions that he injured his knees while working on aircraft during his active duty and Reserve service.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Accordingly, a remand is required to obtain a supplemental VA opinion to determine the etiology of the Veteran's bilateral knee disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's outstanding treatment records for his bilateral knee disability that are not currently of record.  

2.  After completing the above, to the extent possible, obtain a supplemental VA opinion from the July 2010 VA examiner or, if not available, another appropriately qualified examiner.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  

After reviewing the claims file, the examiner should respond to the following: 

Is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral knee disability had its onset during active duty service from September 1975 to September 1978, or was related to active duty service, or a period of ACDUTRA?  

In providing the above opinion, the examiner should consider and address the Veteran's contention that he injured his knees while working on aircraft during his active duty and Reserve service.  The examiner should also consider private treatment records in 2000 to 2005 that described treatment for bilateral knee pain and reports of him working on his knees and working on the floor of aircraft.

A complete rationale with discussion of medical literature for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

3.  After ensuring compliance with the above, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


